Citation Nr: 0622366	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
meralgia paresthetica, right thigh.  

2.  Entitlement to a rating in excess of 10 percent for 
meralgia paresthetica, left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1958.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision.  The 
veteran filed a notice of disagreement (NOD) in July 2003, 
and the RO issued a statement of the case (SOC) in October 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in December 2003.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims for higher ratings for meralgia 
paresthetica of the left and right thighs has been 
accomplished.

2.  While the medical evidence reflects that the veteran has 
decreased sensation in the distribution of the lateral 
cutaneous nerve in both thighs, the competent medical 
evidence also attributes the veteran's complaints of pain, 
aches, and sensory loss to nonservice-connected neurological 
disabilities.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
meralgia paresthetica, right thigh, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.24a, Diagnostic Code 8529 (2005).

2.  The criteria for a rating in excess of 10 percent for 
meralgia paresthetica, left thigh, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.24a, Diagnostic Code 8529 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for higher ratings for 
meralgia paresthetica of both thighs has been accomplished. 

In a February 2003 pre-rating letter, the RO notified the 
veteran and his representative of the need for evidence 
showing that his disability had increased in severity, even 
though the RO had asked the VA Medical Center (VAMC) in 
Pittsburgh to schedule an examination for him.  The letter 
explained that this evidence may be a statement from a doctor 
containing physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of examinations and 
tests.  The letter also indicated that the appellant could 
submit statements from other individuals who are able to 
describe from their own knowledge and personal observations 
the manner in which the disability had worsened.  The letter 
further indicated that recent treatment records were 
pertinent to the claim.  After the letter, the appellant and 
his representative were afforded opportunities to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and he has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that the February 2003 pre-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the February 2003 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies; requested 
that the veteran identify and provide the necessary releases 
for any medical providers from whom he wanted the RO obtain 
and consider evidence; and invited the veteran to submit any 
additional evidence in support of his claims.  The letter 
also specified that the RO would obtain any private medical 
records for which sufficient information and authorization 
was furnished; and that the RO would also obtain an pertinent 
VA records if the veteran identified the date(s) and place(s) 
of treatment.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
In this regard in a July 2003 statement, the veteran 
identified that he received VA outpatient evaluation and 
treatment for years.  He has also submitted many of his own 
statements in support of his claims.  Given these facts, as 
well as the RO's instructions to him, the Board finds that 
the appellant has, effectively, been put on notice to provide 
any evidence in his possession that pertains to the claim.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In the matters now before the Board, the document 
meeting the VCAA's notice requirements was provided to the 
veteran before the July 2003 rating action on appeal; hence, 
Pelegrini's timing of notice requirement is met.  

More recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court indicated that in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board notes that this was accomplished in the 
July 2003 rating decision and SOC, which is sufficient under 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  While the RO has not explicitly provided such 
notice in this case, such omission is harmless on these 
facts; here, the Board is denying the claims for increase 
(hence, no effective date is being assigned); and there is no 
indication whatsoever that the veteran is challenging any 
effective date already assigned (the claims on appeal are 
limited to claims for increased ratings).

Additionally, the Board finds that all necessary development 
on the claims under consideration has been accomplished.  The 
RO has undertaken reasonable and appropriate efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claims.  As a result of these efforts, the 
veteran's VA medical records have been associated with the 
record and the RO arranged for the veteran to undergo a VA 
examination in connection with his claims in June 2003; the 
report of which is also of record.  Moreover, the veteran has 
been given the opportunity to submit evidence and argument to 
support his claim, which he has done.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
records, in addition to those noted above, that that need to 
be obtained.  The record also presents no basis for further 
developing the record to create an additional evidence to be 
considered in connection with the claims. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each claim on appeal. 

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
meralgia paresthetica, left thigh, by rating action of 
December 1966; a temporary 100 percent rating was assigned 
from May 11, 1966, to July 31, 1966, and a subsequent 10 
percent was assigned under Diagnostic Code 8529 from August 
1, 1966.  In a September 1977 decision, the Board determined 
that a eparate, 10 percent rating for meralgia paresthetica, 
right thigh, was warranted.  In an October 1977 rating action 
implementing the Board's decision, the RO assigned a 10 
percent rating for meralgia paresthetica, right thigh, under 
Diagnostic Code 8529, effective June 11, 1976.  

Under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8529, external 
cutaneous nerve of the thigh, mild or moderate paralysis 
warrants a noncompensable rating.  A 10 percent rating is 
warranted for severe to complete paralysis.  The Board notes 
that the maximum schedular rating under DC 8529 is 10 
percent.  

Considering the pertinent medical evidence of record in light 
of the above-noted criteria, the Board finds that a rating in 
excess of 10 percent for meralgia paresthetica, right and 
left thigh, is not warranted.

VA outpatient treatment records, dated from February 2001 to 
November 2002, reflect that the veteran was evaluated and 
treated for prostate cancer, fibromyalgia, gastroesophageal 
reflux disease, hypercholesterolemia, bilateral hearing loss, 
and degenerative joint disease cervical spine.  May and 
November 2002 records indicate that the veteran continued to 
have pains and aches in multiple sites all over the body from 
fibromyalgia.

In November 2002 lette, the veteran's private physician, R. 
C. Cook, M.D., stated that the veteran suffered from chronic 
abdominal pain of unknown etiology, and that the veteran had 
a history of fibromyalgia, suspected multiple sclerosis with 
concomitant myalgias and neuralgias in a chronic pain type 
syndrome distribution  

In January 2003, the veteran filed his claim for higher 
ratings for his service-connected meralgia paresthetica, 
right and left thighs, which he contended affected his whole 
body.  He also contended that his service-connected meralgia 
paresthetica disability was renamed and was now being called 
fibromyositis and fibromyalgia, which he asserted was one and 
the same disorder as his service-connected meralgia 
paresthetica.  

On VA examination in June 2003, the examiner noted that the 
veteran began developing burning tingling pain in his left 
leg around 1958 and then in his right thigh, and then started 
experiencing right toe spasms.  Over several years, the 
dysesthetic feeling spread to the low back, spine, shoulders 
and arms.  He was apparently diagnosed with neuralgia 
paresthetica in 1966.  Other neurological diagnoses that the 
veteran reported included fibromyalgia, multiple sclerosis 
and polyneuropathy.  The veteran also reported that he has a 
herniated cervical disc, cerebrovascular disease, a history 
of pancreatitis, and that in 1997, he had a transient 
ischemic attack.  The examiner noted that a neurological 
review of systems was also significant for vertical diplopia 
and dysphagia.  The veteran reported that he had been 
diagnosed with prostate cancer over a year ago and had chosen 
to use an herbal treatment approach.  On examination of the 
lower extremities, the veteran had normal hip abduction, 
adduction, leg flexion, extension, foot dorsiflexion, plantar 
flexion, and hip flexion.  Reflexes were symmetric and graded 
as 2/4, the biceps, triceps, brachioradialis, patellar, the 
Achilles reflexes 1/4, and toes went downward with the plantar 
stimulation.  Coordination revealed intact rapid alternating 
movements, finger-to-nose and heel-to-shin bilaterally.  
Sensory examination revealed decreased vibratory sensation at 
the toes with decreased light touch and pinprick in the right 
arm, leg and both lateral thighs.  The veteran's gait was 
slightly wide based and he had mild difficulties with tandem 
gait.  No Romberg sign was present, and he could walk on his 
toes and heels symmetrically.  

The examiner indicated that his impression was the veteran 
was a 69 year old man with multiple neurological complaints 
and reports of multiple different neurological diagnoses as 
outlined above.  The examiner opined that the veteran's 
examination was not consistent with neuralgia paresthetica in 
isolation.  The examiner further commented that there was 
evidence of decreased sensation in the distribution of the 
lateral cutaneous nerve in both thighs; however, the 
veteran's other complaints and sensory loss could not be 
explained solely by this diagnosis that the veteran received 
while in service.  The examination report includes notations 
by the examiner that he reviewed the claims file was reviewed 
after the examination, and that a prior nerve study and an 
MRI of the brain, each completed in October 2000, that were 
each normal.  

In a July 2003 decision, the RO continued the 10 percent 
ratings for meralgia paresthetica left and right thighs, 
noting that recent evidence showed some improvement, although 
sustained improvement had not been definitively established.

The Board points out that the veteran is in receipt of the 
maximum schedular rating under Diagnostic Code 8529 for nerve 
disability of the thigh; hence, no higher rating is 
assignable under this diagnostic code.  See Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997).

In order for the veteran to receive a rating higher than 10 
percent for his meralgia paresthetica, right and left thighs, 
he would have to meet the criteria under an alternative, 
applicable diagnostic code.  However, based on the medical 
evidence of record, and given the nature of each disability, 
the Board finds that there is no other potentially applicable 
diagnostic code pursuant to which a rating in excess of 10 
percent for either disability under consideration could be 
assigned. 

Regarding the above, the Board notes that the veteran has 
been diagnosed with several nonservice-connected neurological 
disabilities to which the  June 2003 VA examiner attributed 
to the veteran's many neurological pains and aches throughout 
his body.  Furthermore, the veteran has previously sought 
service connection for other neurological disabilities to 
include fibromyositis of the arms and shoulders (denied in an 
April 1985 rating decision) and for multiple sclerosis 
(denied in a May 1989 rating decision.  These were two of the 
veteran's nonservice-connected neurological disabilities to 
which the June 2003 VA examiner (in his underlying opinion) 
attributed the veteran's complaints of pains and aches.  
Further, there is no medical evidence or opinion that the 
symptoms specifically related to the veteran's service-
connected meralgia paresthetica of each has increased in 
severity; on the contrary, the June 2003 examiner's comments 
suggest that the service-connected disabilities may have 
actually decreased in severity.  

On this record, the Board finds that current 10 percent 
rating accurately reflects that there is evidence of 
decreased sensation in the distribution of the lateral 
cutaneous nerve, and that the record presents no basis for 
assignment of a higher schedular rating.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
meralgia paresthetica of either thigh has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 10 
percent rating assigned for meralgia paresthetica, right and 
left thighs, was proper, and that each claim for a higher 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against each of the veteran's claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 10 percent for meralgia 
paresthetica, right thigh, is denied.

A disability rating in excess of 10 percent for meralgia 
paresthetica, left thigh, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


